 
Exhibit 10.2
 
REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this “Agreement”) is made and entered into
effective as of October __, 2018, among Wrap Technologies, Inc. a Delaware
corporation (the “Company”), and the persons who have purchased the Offering
Shares and have executed omnibus or counterpart signature page(s) hereto (each,
a “Purchaser” and collectively, the “Purchasers”). Capitalized terms used herein
shall have the meanings ascribed to them in Section ‎1 below or in the
Subscription Agreement.
 
RECITALS:
 
WHEREAS, the Company has offered and sold in compliance with Rule 506 of
Regulation D promulgated under the Securities Act to accredited investors in a
private placement offering the closing of which occurred on or about the date
hereof (together with any subsequent closing of such private placement, the
“Offering”) Units to purchase shares of the Common Stock and Warrants to
purchase shares of Common Stock pursuant to Subscription Agreements entered into
by and between the Company and each of the subscribers for the Offering Shares
set forth on the signature pages affixed thereto (each a “Subscription
Agreement” and collectively the “Subscription Agreements”); and
 
WHEREAS, the Company has agreed to enter into a registration rights agreement
with each of the Purchasers in the Offering who purchased the Offering Shares;
and
 
NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants, and conditions set forth herein, the parties mutually
agree as follows:
 
1. Certain Definitions. As used in this Agreement, the following terms shall
have the following respective meanings:
 
“Approved Market” means the OTC Markets Group, the Nasdaq Stock Market, the New
York Stock Exchange or the NYSE MKT.
 
“Blackout Period” means, with respect to a registration, a period during which
the Company, in the good faith judgment of its board of directors, determines
(because of the existence of, or in anticipation of, any acquisition, financing
activity, or other transaction involving the Company, or the unavailability for
reasons beyond the Company’s control of any required financial statements,
disclosure of information which is in its best interest not to publicly
disclose, or any other event or condition of similar significance to the
Company) that the registration and distribution of the Registrable Securities to
be covered by such registration statement, if any, or the filing of an amendment
to such registration statement in the circumstances described in Section ‎4(g),
would be seriously detrimental to the Company and its stockholders, in each case
commencing on the day the Company notifies the Holders that they are required,
because of the determination described above, to suspend offers and sales of
Registrable Securities and ending on the earlier of (1) the date upon which the
material non-public information resulting in the Blackout Period is disclosed to
the public or, in the sole discretion of the Company, ceases to be material and
(2) such time as the Company notifies the selling Holders that sales pursuant to
such Registration Statement or a new or amended Registration Statement may
resume; provided, however, that no Blackout Period shall extend for a period of
more than thirty (30) consecutive Trading Days and aggregate Blackout Periods
shall not exceed sixty (60) Trading Days in any twelve (12) month period.
 
“Business Day” means any day of the year, other than a Saturday, Sunday, or
other day on which banks in the State of New York are required or authorized to
close.
 
“Commission” means the U.S. Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.
 
 
-1-

 
“Common Stock” means the common stock, par value $0.0001 per share, of the
Company and any and all shares of capital stock or other equity securities of:
(i) the Company which are added to or exchanged or substituted for the Common
Stock by reason of the declaration of any stock dividend or stock split, the
issuance of any distribution or the reclassification, readjustment,
recapitalization or other such modification of the capital structure of the
Company; and (ii) any other corporation, now or hereafter organized under the
laws of any state or other governmental authority, with which the Company is
merged, which results from any consolidation or reorganization to which the
Company is a party, or to which is sold all or substantially all of the shares
or assets of the Company, if immediately after such merger, consolidation,
reorganization or sale, the Company or the stockholders of the Company own
equity securities having in the aggregate more than 50% of the total voting
power of such other corporation.
 
“Effective Date” means the date of the final closing of the Offering.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.
 
“Family Member” means (a) with respect to any individual, such individual’s
spouse, any descendants (whether natural or adopted), any trust all of the
beneficial interests of which are owned by any of such individuals or by any of
such individuals together with any organization described in Section 501(c)(3)
of the Internal Revenue Code of 1986, as amended, the estate of any such
individual, and any corporation, association, partnership or limited liability
company all of the equity interests of which are owned by those above described
individuals, trusts or organizations and (b) with respect to any trust, the
owners of the beneficial interests of such trust.
 
“Holder” means each Purchaser or any of such Purchaser’s respective successors
and Permitted Assignees who acquire rights in accordance with this Agreement
with respect to any Registrable Securities directly or indirectly from a
Purchaser or from any Permitted Assignee.
 
“Majority Holders” means, at any time, Holders of a majority of the Registrable
Securities then outstanding.
 
“Permitted Assignee” means (a) with respect to a partnership, its partners or
former partners in accordance with their partnership interests, (b) with respect
to a corporation, its stockholders in accordance with their interest in the
corporation, (c) with respect to a limited liability company, its members or
former members in accordance with their interest in the limited liability
company, (d) with respect to an individual party, any Family Member of such
party, (e) an entity or trust that is controlled by, controls, or is under
common control with a transferor, or (f) a party to this Agreement.
 
“Offering Shares” means the shares of Common Stock issued to the Purchasers
pursuant to the Subscription Agreements, including the Warrant Shares and any
shares of Common Stock issued or issuable with respect to such shares upon any
stock split, dividend or other distribution, recapitalization or similar event
with respect to the foregoing.
 
The terms “register,” “registered,” and “registration” refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement.
 
“Registrable Securities” means the Offering Shares, but excluding any otherwise
Registrable Securities that (i) have been sold or otherwise transferred other
than to a Permitted Assignee, or (ii) may be sold at the time under the
Securities Act without restriction, including manner of sale, current
information requirements or volume limitations either pursuant to Rule 144 of
the Securities Act or otherwise during any ninety (90) day period.
 
“Registration Default Period” means the period during which any Registration
Event occurs and is continuing.
 
 
-2-

 
“Registration Effectiveness Date” means the date that is five (5) calendar days
after the date the Commission (i) notifies the Company there will no review of
the Registration Statement or (ii) confirms that its review of the Registration
Statement is complete.
 
“Registration Event” means the occurrence of any of the following events:
 
(a) the Company fails to file with the Commission the Registration Statement on
or before the Registration Filing Date;
 
(b) the Registration Statement is not declared effective by the Commission on or
before the Registration Effectiveness Date;
 
(c) after the SEC Effective Date, the Registration Statement ceases for any
reason to remain continuously effective or the Holders are otherwise not
permitted to utilize the prospectus therein to resell the Registrable Securities
for a period of more than fifteen (15) consecutive Trading Days, except for
Blackout Periods permitted herein and except for suspension of the use of the
Registration Statement in connection with its post-effective amendment in
connection with the filing of the Company’s Annual Report on Form 10-K for the
time reasonably required to respond to any comments from the staff of the
Commission (the “Staff”) on the Form 10-K, and as excused pursuant to Section
‎3(a); or
 
(d) following the listing or inclusion for quotation on an Approved Market, the
Registrable Securities, if issued and outstanding, are not listed or included
for quotation on an Approved Market, or trading of the Common Stock is suspended
or halted on the Approved Market, which at the time constitutes the principal
markets for the Common Stock, for more than three (3) full, consecutive Trading
Days; provided, however, a Registration Event shall not be deemed to occur if
all or substantially all trading in equity securities (including the Common
Stock) is suspended or halted on the Approved Market for any length of time.
 
“Registration Filing Date” means the date that is thirty (30) calendar days
after the Effective Date.
 
“Registration Statement” means the registration statement that the Company is
required to file pursuant to Section 3(a) of this Agreement to register the
Registrable Securities.
 
“Rule 144” means Rule 144 promulgated by the Commission under the Securities
Act, as such rule may be amended or supplemented from time to time, or any
similar successor rule that may be promulgated by the Commission.
 
“Rule 145” means Rule 145 promulgated by the Commission under the Securities
Act, as such rule may be amended or supplemented from time to time, or any
similar successor rule that may be promulgated by the Commission.
 
“Rule 415” means Rule 415 promulgated by the Commission under the Securities
Act, as such rule may be amended or supplemented from time to time, or any
similar successor rule that may be promulgated by the Commission.
 
“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute promulgated in replacement thereof, and the rules and
regulations of the Commission thereunder, all as the same shall be in effect at
the time.
 
“SEC Effective Date” means the date the Registration Statement is declared
effective by the Commission.
 
“Trading Day” means any day on which such national securities exchange, the OTC
Markets Group or such other securities market or quotation system, which at the
time constitutes the principal securities market for the Common Stock, is open
for general trading of securities.
 
“Warrant Shares” means the shares of shares of Common Stock issued upon exercise
of the Warrants.
 
 
 
-3-

 
2. Term. This Agreement shall terminate with respect to each Holder on the
earlier of: (i) the date that is three (3) years from the SEC Effective Date and
(ii) the date on which all Registrable Securities held by such Holder have been
transferred other than to a Permitted Assignee. Notwithstanding the foregoing,
Section 3(b), Section 7, Section 8 and Section 10 shall survive the termination
of this Agreement.
 
3. Registration.
 
(a) Registration on Form S-1. The Company shall file with the Commission a
Registration Statement on Form S-1, or any other form for which the Company then
qualifies or which counsel for the Company shall deem appropriate and which form
shall be available for the resale by the Holders of all of the Registrable
Securities, and the Company shall (i) use its commercially reasonable efforts to
make the initial filing of the Registration Statement with the Commission no
later than the Registration Filing Date, (ii) use its commercially reasonable
efforts to cause such Registration Statement to be declared effective no later
than the Registration Effectiveness Date and (iii) use its commercially
reasonable efforts to keep such Registration Statement effective for a period of
three (3) years after the SEC Effective Date or for such shorter period ending
on the date on which all Registrable Securities have been transferred other than
to a Permitted Assignee (the “Effectiveness Period”); provided, however, that
the Company shall not be obligated to effect any such registration,
qualification or compliance pursuant to this Section, or keep such registration
effective pursuant to the terms hereunder, in any particular jurisdiction in
which the Company would be required to qualify to do business as a foreign
corporation or as a dealer in securities under the securities laws of such
jurisdiction or to execute a general consent to service of process in effecting
such registration, qualification or compliance, in each case where it has not
already done so; and provided further, the Company shall be entitled to suspend
the effectiveness of the Registration Statement at any time prior to the
expiration of the Effectiveness Period during a Blackout Period. Notwithstanding
the foregoing, in the event that the Staff should limit the number of
Registrable Securities that may be sold pursuant to the Registration Statement,
the Company may remove from the Registration Statement such number of
Registrable Securities as specified by the Commission on behalf of all of the
holders of Registrable Securities on a pro rata basis among the holders thereof
(such Registrable Securities, the “Reduction Securities”). In such event, the
Company shall give the Purchasers prompt notice of the number of Registrable
Securities excluded therefrom. The Company shall use its commercially reasonable
efforts at the first opportunity that is permitted by the Commission to register
for resale the Reduction Securities (pro rata among the Holders of such
Reduction Securities) using one or more registration statements that it is then
entitled to use. The Company shall use its commercially reasonable efforts to
cause each such registration statement to be declared effective under the
Securities Act as soon as possible, and shall use its commercially reasonable
efforts to keep such registration statement continuously effective under the
Securities Act during the entire Effectiveness Period. Notwithstanding the
foregoing, the Company shall be entitled to suspend the effectiveness of such
Registration Statement at any time prior to the expiration of the Effectiveness
Period for the reasons and time periods during a Blackout Period. No liquidated
damages shall accrue or be payable to any Holder with respect to any Registrable
Securities that are excluded by reason of the Staff limiting the number of
Registrable Securities that may be sold pursuant to a registration statement;
provided that the Company continues to use commercially reasonable efforts to
register such Registrable Securities for resale by other available means.
Notwithstanding anything herein to the contrary, if the Commission limits the
Company’s ability to file, or prohibits or delays the filing of a new
registration statement, the Company’s compliance with such limitation,
prohibition or delay solely to the extent of such limitation, prohibition or
delay shall not be deemed a failure by the Company to use commercially
reasonable efforts as set forth above or elsewhere in this Agreement and shall
not require the payment of any liquidated damages by the Company under this
Agreement.
 
(b) Liquidated Damages. If a Registration Event occurs, then the Company will
make payments to each Holder of Registrable Securities, as liquidated damages to
such Holder by reason of the Registration Event, a cash sum of 1% of the
aggregate purchase price paid by such Purchaser pursuant to this Agreement on
the date of such Registration Event and on each monthly anniversary of each such
Registration Event thereof (if the applicable Registration Event shall not have
been cured by such date) until the applicable Registration Event is cured or the
Registrable Securities can be sold under Rule 144, but in each case, only with
respect to such Holder’s Registrable Securities that are affected by such
Registration Event and only for the period during which such Registration Event
continues to affect such Registrable Securities. Notwithstanding the foregoing,
the maximum amount of liquidated damages that may be paid by the Company
pursuant to this Section 3(b) shall be an amount equal to five percent (5%) of
the applicable foregoing amounts described in the preceding sentence with
respect to such Holder’s Registrable Securities that are affected by all
Registration Events in the aggregate. Each
 
 
-4-

 
payment of liquidated damages pursuant to this Section 3(b) shall be due and
payable in arrears within five (5) days after the end of each full 30-day period
of the Registration Default Period until the termination of the Registration
Default Period and within five (5) days after such termination. The Registration
Default Period shall terminate upon the earlier of such time as the Registrable
Securities that are affected by the Registration Event cease to be Registrable
Securities or (i) the filing of the Registration Statement in the case of clause
(a) of the definition of Registration Event, (ii) the SEC Effective Date in the
case of clause (b) of the definition of Registration Event, (iii) the ability of
the Holders to effect sales pursuant to the Registration Statement in the case
of clause (c) of the definition of Registration Event, (iv) the Registrable
Securities can be sold under Rule 144 and (v) the listing or inclusion and/or
trading of the Common Stock on an Approved Market, as the case may be, in the
case of clause (d) of the definition of Registration Event. The amounts payable
as liquidated damages pursuant to this Section 3(b) shall be payable in lawful
money of the United States. Notwithstanding the foregoing, the Company will not
be liable for the payment of liquidated damages described in this Section 3(b)
for any delay in registration of Registrable Securities that would otherwise be
includable in the Registration Statement pursuant to Rule 415 solely as a result
of a comment received from the Staff requiring a limit on the number of
Registrable Securities included in such Registration Statement in order for such
Registration Statement to be able to avail itself of Rule 415, or, with respect
to a Holder, if such Holder fails to provide to the Company information
concerning the Holder and manner of distribution of the Holder’s Registrable
Securities that is required by SEC Rules to be disclosed in a registration
statement utilized in connection with the registration of the Registrable
Securities. In the event of any such circumstance, the Company will use its
commercially reasonable efforts at the first opportunity that is permitted by
the Commission to register for resale the Registrable Securities that have been
cut back from being registered pursuant to Rule 415 only with respect to that
portion of the Holders’ Registrable Securities that are then Registrable
Securities.
 
(c) Other Limitations. If (i) the Commission does not declare the Registration
Statement effective on or before the Registration Effectiveness Date, or (ii)
the Commission allows the Registration Statement to be declared effective at any
time before or after the Registration Effectiveness Date, subject to the
withdrawal of certain Registrable Securities from the Registration Statement,
and the reason for (i) or (ii) is the Commission’s determination that (x) the
offering of any of the Registrable Securities constitutes a primary offering of
securities by the Company, (y) Rule 415 may not be relied upon for the
registration of the resale of any or all of the Registrable Securities, and/or
(z) a Holder of any Registrable Securities must be named as an underwriter, the
Holders understand and agree that in the case of (ii) the Company may
(notwithstanding anything to the contrary contained herein) reduce, on a pro
rata basis, in the manner provided above, the total number of Registrable
Securities to be registered on behalf of each such Holder, and in the case of
(i) or (ii) the Holder shall not be entitled to liquidated damages with respect
to the Registrable Securities not registered for the reason set forth in (i) or
so reduced on a pro rata basis as set forth in (ii) above. The Company shall use
its commercially reasonable efforts at the first opportunity that is permitted
by the Commission to register for resale the Reduction Securities (pro rata
among the Holders of such Reduction Securities) using one or more registration
statements that it is then entitled to use. The Company shall use its
commercially reasonable efforts to cause each such registration statement to be
declared effective under the Securities Act as soon as possible, and shall use
its commercially reasonable efforts to keep such registration statement
continuously effective under the Securities Act during the entire Effectiveness
Period. No liquidated damages shall accrue or be payable to any Holder with
respect to any Registrable Securities that are excluded by reason of the Staff
limiting the number of Registrable Securities that may be sold pursuant to a
registration statement; provided that the Company continues to use commercially
reasonable efforts to register such Registrable Securities for resale by other
available means. Notwithstanding anything herein to the contrary, if the
Commission limits the Company’s ability to file, or prohibits or delays the
filing of a new registration statement, the Company’s compliance with such
limitation, prohibition or delay solely to the extent of such limitation,
prohibition or delay shall not be deemed a failure by the Company to use
commercially reasonable efforts as set forth above or elsewhere in this
Agreement and shall not require the payment of any liquidated damages by the
Company under this Agreement.
 
 
 
-5-

 
4. Registration Procedures. The Company will keep each Holder reasonably advised
as to the filing and effectiveness of the Registration Statement. At its expense
with respect to the Registration Statement, the Company will:
 
(a) prepare and file with the Commission with respect to the Registrable
Securities, a Registration Statement in accordance with Section 3(a) hereof, and
use its commercially reasonable efforts to cause such Registration Statement to
become effective and to remain effective for the Effectiveness Period;
 
(b) not name any Holder in the Registration Statement as an underwriter without
that Holder’s prior written consent;
 
(c) if the Registration Statement is subject to review by the Commission,
promptly respond to all comments and diligently pursue resolution of any
comments to the satisfaction of the Commission;
 
(d) prepare and file with the Commission such amendments and supplements to such
Registration Statement as may be necessary to keep such Registration Statement
effective during the Effectiveness Period;
 
(e) furnish, without charge, to each Holder of Registrable Securities covered by
such Registration Statement (i) a reasonable number of copies of such
Registration Statement (including any exhibits thereto other than exhibits
incorporated by reference), each amendment and supplement thereto as such Holder
may reasonably request, (ii) such number of copies of the prospectus included in
such Registration Statement (including each preliminary prospectus and any other
prospectus filed under Rule 424 of the Securities Act) as such Holders may
reasonably request, in conformity with the requirements of the Securities Act,
and (iii) such other documents as such Holder may reasonably require to
consummate the disposition of the Registrable Securities owned by such Holder,
but only during the Effectiveness Period; provided that the Company shall have
no obligation to furnish any document pursuant to this clause that is available
on the EDGAR system;
 
(f) use its commercially reasonable efforts to register or qualify such
registration under such other applicable securities laws of such jurisdictions
within the United States as any Holder of Registrable Securities covered by such
Registration Statement reasonably requests and as may be necessary for the
marketability of the Registrable Securities (such request to be made by the time
the applicable Registration Statement is deemed effective by the Commission) and
do any and all other acts and things necessary to enable such Holder to
consummate the disposition in such jurisdictions of the Registrable Securities
owned by such Holder; provided, that the Company shall not be required to (i)
qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this paragraph, (ii) subject itself to
taxation in any such jurisdiction, or (iii) consent to general service of
process in any such jurisdiction where it has not already done so;
 
(g) as promptly as practicable after becoming aware of such event, notify each
Holder of Registrable Securities, the disposition of which requires delivery of
a prospectus relating thereto under the Securities Act, of the happening of any
event, which comes to the Company’s attention, that will after the occurrence of
such event cause the prospectus included in such Registration Statement, if not
amended or supplemented, to contain an untrue statement of a material fact or an
omission to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading and the Company shall promptly thereafter prepare and
furnish to such Holder a supplement or amendment to such prospectus (or prepare
and file appropriate reports under the Exchange Act) so that, as thereafter
delivered to the purchasers of such Registrable Securities, such prospectus
shall not contain an untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, unless suspension of the use of such prospectus otherwise is
authorized herein or in the event of a Blackout Period, in which case no
supplement or amendment need be furnished (or Exchange Act filing made) until
the termination of such suspension or Blackout Period; provided that any and all
information provided to the Holder pursuant to such notification shall remain
confidential to each Holder until such information otherwise becomes public,
unless disclosure by a Holder is required by law;
 
 
-6-

 
(h) comply, and continue to comply during the Effectiveness Period, in all
material respects with the Securities Act and the Exchange Act and with all
applicable rules and regulations of the Commission with respect to the
disposition of all securities covered by such Registration Statement;
 
(i) as promptly as practicable after becoming aware of such event, notify each
Holder of Registrable Securities being offered or sold pursuant to the
Registration Statement of the issuance by the Commission of any stop order or
other suspension of effectiveness of the Registration Statement;
 
(j) use its commercially reasonable efforts to cause the shares of Common Stock
to be quoted or listed on an Approved Market;
 
(k) provide a transfer agent and registrar, which may be a single entity, for
the shares of Common Stock at all times and cooperate with the Holders to
facilitate the timely preparation and delivery of the Registrable Securities to
be delivered to a transferee pursuant to the Registration Statement (whether
electronically or in certificated form) which Registrable Securities shall be
free, to the extent permitted by the Subscription Agreement, of all restrictive
legends, and to enable such Registrable Securities to be in such denominations
and registered in such names as any such Holders may request;
 
(l) cooperate with the Holders of Registrable Securities being offered pursuant
to the Registration Statement to issue and deliver, or cause its transfer agent
to issue and deliver, certificates representing Registrable Securities to be
offered pursuant to the Registration Statement within a reasonable time after
the delivery of certificates representing the Registrable Securities to the
transfer agent or the Company, as applicable, and enable such certificates to be
in such denominations or amounts as the Holders may reasonably request and
registered in such names as the Holders may request;
 
(m) notify the Holders, the Placement Agent and their counsel as promptly as
reasonably possible and (if requested by any such Person) confirm such notice in
writing no later than one (1) Trading Day following the day: (i)(A) when a
prospectus or any prospectus supplement or post-effective amendment to a
Registration Statement is proposed to be filed; (B) when the Commission notifies
the Company whether there will be a “no review,” “review” or a “completion of a
review” of such Registration Statement and whenever the Commission comments in
writing on such Registration Statement (in which case the Company shall provide
true and complete copies thereof and all written responses thereto to each of
the Holders that pertain to the Holders as a selling stockholder, but not
information which the Company believes would constitute material and non-public
information); and (C) with respect to each Registration Statement or any
post-effective amendment, when the same has been declared effective, provided,
however, that such notice under this clause (C) shall be delivered to each
Holder; (ii) of any request by the Commission or any other federal or state
governmental authority for amendments or supplements to a Registration Statement
or prospectus or for additional information that pertains to the Holders as
selling stockholders; or (iii) of the receipt by the Company of any notification
with respect to the suspension of the qualification or exemption from
qualification of any of the Registrable Securities for sale in any jurisdiction,
or the initiation or threatening of any proceeding for such purpose;
 
(n) during the Effectiveness Period, refrain from bidding for or purchasing any
Common Stock or any right to purchase Common Stock or attempting to induce any
person to purchase any such security or right if such bid, purchase or attempt
would in any way limit the right of the Holders to sell Registrable Securities
by reason of the limitations set forth in Regulation M of the Exchange Act; and
 
(o) take all other commercially reasonable actions necessary to enable,
expedite, or facilitate the Holders to dispose of the Registrable Securities by
means of the Registration Statement during the term of this Agreement.
 
 
 
-7-

 
5. Obligations of the Holders.
 
(a) Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 4(h) hereof or of the
commencement of a Blackout Period, such Holder shall discontinue the disposition
of Registrable Securities included in the Registration Statement until such
Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 4(h) hereof or notice of the end of the Blackout Period.
 
(b) The Holders of the Registrable Securities shall provide such information as
may reasonably be requested by the Company in connection with the preparation of
any registration statement, including amendments and supplements thereto, in
order to effect the registration of any Registrable Securities under the
Securities Act pursuant to Section 3(a) of this Agreement and in connection with
the Company’s obligation to comply with federal and applicable state securities
laws, including a completed questionnaire in the form attached to this Agreement
as Annex A (a “Selling Securityholder Questionnaire”) or any update thereto not
later than three (3) Business Days following a request therefore from the
Company.
 
(c) Each Holder, by its acceptance of the Registrable Securities, agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of any Registration Statement hereunder, unless
such Holder has notified the Company in writing of its election to exclude all
of its Registrable Securities from such Registration Statement.
 
6. Assignment of Rights. No Holder may assign its rights under this Agreement to
any party without the prior written consent of the Company; provided, however,
that any Holder may assign its rights under this Agreement without such consent
(a) to a Permitted Assignee as long as (i) such transfer or assignment is
effected in accordance with applicable securities laws; (ii) such transferee or
assignee agrees in writing to become bound by and subject to the terms of this
Agreement; and (iii) such Holder notifies the Company in writing of such
transfer or assignment, stating the name and address of the transferee or
assignee and identifying the Registrable Securities with respect to which such
rights are being transferred or assigned; or (b) as otherwise permitted under
the Subscription Agreement. The Company may not assign this Agreement or any
rights or obligations hereunder without the prior written consent of the other
parties hereto (other than by merger or consolidation or to an entity which
acquires the Company including by way of acquiring all or substantially all of
the Company’s assets).
 
7. Indemnification.
 
(a) In the event of the offer and sale of Registrable Securities under the
Securities Act, the Company shall, and hereby does, indemnify and hold harmless,
to the fullest extent permitted by law, each Holder, its directors, officers,
partners, employees and agents and each other person, if any, who controls or is
under common control with such Holder within the meaning of Section 15 of the
Securities Act (collectively, the “Holder Indemnified Parties”), against any
losses, claims, damages or liabilities, joint or several, and expenses to which
the Holder Indemnified Parties may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages, liabilities or expenses (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in any registration statement prepared and filed
by the Company under which Registrable Securities were registered under the
Securities Act, any preliminary prospectus, final prospectus or summary
prospectus contained therein, or any amendment or supplement thereto, or any
omission or alleged omission to state therein a material fact required to be
stated or necessary to make the statements therein in light of the circumstances
in which they were made not misleading, and the Company shall reimburse the
Holder Indemnified Parties for any legal or any other expenses reasonably
incurred by them in connection with investigating, defending or settling any
such loss, claim, damage, liability, action or proceeding; provided, however,
that the Company shall not be liable in any such case (i) to the extent, but
only to the extent, that any such loss, claim, damage, liability (or action or
proceeding in respect thereof) or expense arises solely out of or is solely
based upon (x) an untrue statement in or omission from such registration
statement, any such preliminary prospectus, final prospectus, summary
prospectus, amendment or supplement in reliance upon and in conformity with
written information included in the Selling Securityholder Questionnaire,
attached hereto as Annex A, furnished by a Holder or its representative (acting
on such Holder’s behalf) to the Company expressly for use in the preparation
thereof or (y) the failure of a Holder to comply with the covenants and
agreements contained in Section 5 hereof respecting the sale of Registrable
Securities; or (ii) if the
 
 
-8-

 
person asserting any such loss, claim, damage, liability (or action or
proceeding in respect thereof) who purchased the Registrable Securities that are
the subject thereof did not receive a copy of an amended preliminary prospectus
or the final prospectus (or the final prospectus as amended or supplemented) at
or prior to the written confirmation of the sale of such Registrable Securities
to such person because of the failure of such Holder to so provide such amended
preliminary or final prospectus and the untrue statement or omission of a
material fact made in such preliminary prospectus was corrected in the amended
preliminary or final prospectus (or the final prospectus as amended or
supplemented). Such indemnity shall remain in full force and effect regardless
of any investigation made by or on behalf of the Holder Indemnified Parties and
shall survive the transfer of such shares by the Holder.
 
(b) As a condition to including Registrable Securities in any registration
statement filed pursuant to this Agreement, each Holder agrees, severally and
not jointly, to be bound by the terms of this Section 7 and to indemnify and
hold harmless, to the fullest extent permitted by law, the Company, each of its
directors, officers, partners, and each underwriter, if any, and each other
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act, against any losses, claims, damages or liabilities, joint or
several, to which the Company or any such director or officer or controlling
person may become subject under the Securities Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise solely out of or are solely
based upon any untrue statement of a material fact or any omission of a material
fact required to be stated in any registration statement, any preliminary
prospectus, final prospectus, summary prospectus, amendment or supplement
thereto or necessary to make the statements therein not misleading, to the
extent, but only to the extent, that such untrue statement or omission is
included or omitted in reliance upon and in conformity with written information
included in the Selling Securityholder Questionnaire, attached hereto as Annex
A, furnished by the Holder or its representative (acting on such Holder’s
behalf) to the Company expressly for use in the preparation thereof, and such
Holder shall reimburse the Company, and its directors, officers, partners, and
any such controlling persons for any legal or other expenses reasonably incurred
by them in connection with investigating, defending, or settling any such loss,
claim, damage, liability, action, or proceeding; provided, however, that the
indemnity obligation contained in this Section 7(b) shall in no event exceed the
amount of the net proceeds received by such Holder as a result of the sale of
such Holder’s Registrable Securities pursuant to such registration statement.
Such indemnity shall remain in full force and effect, regardless of any
investigation made by or on behalf of the Company or any such director, officer
or controlling person and shall survive the transfer by any Holder of such
shares.
 
(c) Promptly after receipt by an indemnified party of notice of the commencement
of any action or proceeding involving a claim referred to in this Section 7
(including any governmental action), such indemnified party shall, if a claim in
respect thereof is to be made against an indemnifying party, give written notice
to the indemnifying party of the commencement of such action; provided, that the
failure of any indemnified party to give notice as provided herein shall not
relieve the indemnifying party of its obligations under this Section, except to
the extent that the indemnifying party is actually prejudiced by such failure to
give notice in any material respect. In case any such action is brought against
an indemnified party, unless in the reasonable judgment of counsel to such
indemnified party a conflict of interest between such indemnified party and
indemnifying parties may exist or the indemnified party may have defenses not
available to the indemnifying party in respect of such claim, the indemnifying
party shall be entitled to participate in and to assume the defense thereof,
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election so to
assume the defense thereof, the indemnifying party shall not be liable to such
indemnified party for any legal or other expenses subsequently incurred by the
latter in connection with the defense thereof, unless in such indemnified
party’s reasonable judgment a conflict of interest between such indemnified and
indemnifying parties arises in respect of such claim after the assumption of the
defenses thereof or the indemnifying party fails to defend such claim in a
diligent manner, other than reasonable costs of investigation. Neither an
indemnified party nor an indemnifying party shall be liable for any settlement
of any action or proceeding effected without its consent. No indemnifying party
shall, without the consent of the indemnified party, consent to entry of any
judgment or enter into any settlement, which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect of such claim or
litigation. Notwithstanding anything to the contrary set forth herein, and
without limiting any of the rights set forth above, in any event any party shall
have the right to retain, at its own expense, counsel with respect to the
defense of a claim. Each indemnified party shall furnish such information
regarding itself or the claim in question as an indemnifying party may
reasonably request in writing and as shall be reasonably required in connection
with defense of such claim and litigation resulting therefrom.
 
 
-9-

 
(d) If an indemnifying party does not or is not permitted to assume the defense
of an action pursuant to Section 7(c) or in the case of the expense
reimbursement obligation set forth in Sections 7(a) and 7(b), the
indemnification required by Sections 7(a) and 7(b) shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or expenses, losses, damages, or
liabilities are incurred.
 
(e) If the indemnification provided for in Section 7(a) or 7(b) is held by a
court of competent jurisdiction to be unavailable to an indemnified party with
respect to any loss, liability, claim, damage or expense referred to herein, the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage or expense (i) in such proportion
as is appropriate to reflect the proportionate relative fault of the
indemnifying party on the one hand and the indemnified party on the other
(determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission relates to information supplied
by the indemnifying party or the indemnified party and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission), or (ii) if the allocation provided by clause
(i) above is not permitted by applicable law or provides a lesser sum to the
indemnified party than the amount hereinafter calculated, then in such
proportion as is appropriate to reflect not only the proportionate relative
fault of the indemnifying party and the indemnified party, but also the relative
benefits received by the indemnifying party on the one hand and the indemnified
party on the other, as well as any other relevant equitable considerations.
Notwithstanding any other provision of this Section 7(e), no Holder shall be
required to contribute any amount in excess of the amount by which the net
proceeds received by such Holder from the sale of the Registrable Securities
pursuant to the Registration Statement exceeds the amount of damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement of a material fact or omission, except in the case of fraud or
willful misconduct. No indemnified party guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any indemnifying party who was not guilty of such fraudulent
misrepresentation.
 
(f) The indemnity and contribution agreements contained in this Section 7 are in
addition to any liability that the indemnifying parties may have to the
indemnified parties and are not in diminution or limitation of the
indemnification provisions under the Subscription Agreements.
 
8. Rule 144. The Company will use its commercially reasonable efforts to timely
file all reports required to be filed by the Company after the date hereof under
the Exchange Act and the rules and regulations adopted by the Commission
thereunder, and if the Company is not required to file reports pursuant to such
sections, it will prepare and furnish to the Purchasers and make publicly
available in accordance with Rule 144(c) such information as is required for the
Purchasers to sell shares of Common Stock under Rule 144.
 
9. Independent Nature of Each Purchaser’s Obligations and Rights. The
obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser, and each Purchaser shall not be
responsible in any way for the performance of the obligations of any other
Purchaser under this Agreement. Nothing contained herein and no action taken by
any Purchaser pursuant hereto, shall be deemed to constitute such Purchasers as
a partnership, an association, a joint venture, or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by
this Agreement. Each Purchaser shall be entitled to independently protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose.
 
10. Miscellaneous.
 
(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the United States of America and the State of
Delaware, both substantive and remedial, without regard to Delaware conflicts of
law principles. Any judicial proceeding brought against either of the parties to
this Agreement or any dispute arising out of this Agreement or any matter
related hereto shall be brought in the state or federal courts located in the
State of Delaware and, by its execution and delivery of this Agreement, each
party to this Agreement accepts the jurisdiction of such courts. The foregoing
consent to jurisdiction shall not be deemed to confer rights on any person other
than the parties to this Agreement.
 
 
-10-

 
(b) Remedies. Except as otherwise specifically set forth herein with respect to
a Registration Event, in the event of a breach by the Company or by a Holder of
any of their respective obligations under this Agreement, each Holder or the
Company, as the case may be, in addition to being entitled to exercise all
rights granted by law and under this Agreement, including recovery of damages,
shall be entitled to specific performance of its rights under this Agreement.
Except as otherwise specifically set forth herein with respect to a Registration
Event, the Company and each Holder agree that monetary damages would not provide
adequate compensation for any losses incurred by reason of a breach by it of any
of the provisions of this Agreement and hereby further agrees that, in the event
of any action for specific performance in respect of such breach, it shall not
assert or shall waive the defense that a remedy at law would be adequate.
 
(c) Subsequent Registration Rights. Until the Registration Statement required
hereunder is declared effective by the Commission, the Company shall not enter
into any agreement granting any registration rights with respect to any of its
securities to any person without the written consent of Holders representing no
less than a majority of the outstanding Registrable Securities.
 
(d) Successors and Assigns. Except as otherwise provided herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
Permitted Assignees, executors and administrators of the parties hereto.
 
(e) No Inconsistent Agreements. The Company has not entered, as of the date
hereof, and shall not enter, on or after the date of this Agreement, into any
agreement with respect to its securities that would have the effect of impairing
the rights granted to the Holders in this Agreement or otherwise conflicts with
the provisions hereof.
 
(f) Entire Agreement. This Agreement and the documents, instruments and other
agreements specifically referred to herein or delivered pursuant hereto
constitute the full and entire understanding and agreement between the parties
with regard to the subjects hereof.
 
(g) Notices, etc. All notices, consents, waivers, and other communications which
are required or permitted under this Agreement shall be in writing will be
deemed given to a party (i) upon receipt, when personally delivered; (ii) one
(1) Business Day after deposit with an nationally recognized overnight courier
service with next day delivery specified, costs prepaid) on the date of
delivery, if delivered to the appropriate address by hand or by nationally
recognized overnight courier service (costs prepaid); (iii) the date of
transmission if sent by facsimile or e-mail with confirmation of transmission by
the transmitting equipment if such notice or communication is delivered prior to
5:00 P.M., New York City time, on a Trading Day, or the next Trading Day after
the date of transmission, if such notice or communication is delivered on a day
that is not a Trading Day or later than 5:00 P.M., New York City time, on any
Trading Day, provided confirmation of facsimile is mechanically or
electronically generated and kept on file by the sending party and confirmation
of email is kept on file, whether electronically or otherwise, by the sending
party and the sending party does not receive an automatically generated message
from the recipients email server that such e-mail could not be delivered to such
recipient; (iv) the date received or rejected by the addressee, if sent by
certified mail, return receipt requested, postage prepaid; or (v) seven days
after the placement of the notice into the mails (first class postage prepaid),
to the party at the address, facsimile number, or e-mail address furnished by
the such party,
 
 
-11-

 
 
 
If to the Company, to:
 
Wrap Technologies, Inc.
4620 Arville Street, Ste E
Las Vegas, NV 89103
Attention: David Norris, President
Email: david@wraptechnologies.com
 
with copies (which shall not constitute notice) to:
 
Disclosure Law Group
600 West Broadway, Suite 700
San Diego, CA 92101
Attention: Daniel W. Rumsey
Facsimile: 619-330-2101
Email: drumsey@disclosurelawgroup.com
 
if to a Holder, to:
 
such Holder at the address set forth on the signature page hereto or the
Company’s records;
 
or at such other address as any party shall have furnished to the other parties
in writing in accordance with this Section 10(g).
 
(h) Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any Holder, upon any breach or default of the Company under
this Agreement, shall impair any such right, power or remedy of such Holder nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of any similar breach or default thereunder occurring;
nor shall any waiver of any single breach or default be deemed a waiver of any
other breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any Holder of any
breach or default under this Agreement, or any waiver on the part of any Holder
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement, or by law or otherwise afforded to any
holder, shall be cumulative and not alternative.
 
(i) Counterparts. This Agreement may be executed in any number of counterparts,
and with respect to any Purchaser, by execution of an Omnibus Signature Page to
this Agreement and the Subscription Agreement, each of which shall be
enforceable against the parties actually executing such counterparts, and all of
which together shall constitute one instrument. In the event that any signature
is delivered by facsimile transmission or by an e-mail, which contains a
portable document format (.pdf) file of an executed signature page, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or e-mail of a .pdf signature page were an original thereof.
 
(j) Severability. In the case any provision of this Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.
 
(k) Amendments. Except as otherwise provided herein, the provisions of this
Agreement may be amended at any time and from time to time, and particular
provisions of this Agreement may be waived, with and only with an agreement or
consent in writing signed by the Company and the Majority Holders; provided that
this Agreement may not be amended and the observance of any term hereof may not
be waived with respect to any Holder without the written consent of such Holder
unless such amendment or waiver applies to all Holders in the same fashion. The
Purchasers acknowledge that by the operation of this Section, the Majority
Holders may have the right and power to diminish or eliminate all rights of the
Purchasers under this Agreement.
 
[company signature page follows]
 
 
-12-

 
This Registration Rights Agreement is hereby executed as of the date first above
written.
 
The Company:
 
WRAP TECHNOLOGIES, INC.
 
By:                                                       
Name:  
Title:  
 
Purchasers
See Omnibus Signature Pages to Subscription Agreement
 
 

 
-13-

Annex A
WRAP TECHNOLOGIES, INC.
 
Selling Securityholder Notice and Questionnaire
 
The undersigned beneficial owner of Registrable Securities of Wrap Technologies,
Inc., a Delaware corporation (the “Company”), understands that the Company has
filed or intends to file with the U.S. Securities and Exchange Commission a
registration statement (the “Registration Statement”) for the registration and
resale under Rule 415 of the Securities Act of 1933, as amended, of the
Registrable Securities, in accordance with the terms of the Registration Rights
Agreement (the “Registration Rights Agreement”) to which this document is
annexed. A copy of the Registration Rights Agreement is available from the
Company upon request at the address set forth below. All capitalized terms not
otherwise defined herein shall have the meanings ascribed thereto in the
Registration Rights Agreement.
 
Certain legal consequences arise from being named as a selling security holder
in the Registration Statement and the related prospectus. Accordingly, holders
and beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling security holder in the Registration Statement and the related
prospectus.
 
NOTICE
 
The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.
 
The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:
 
QUESTIONNAIRE
 
1. Name:
 
 
(a) 
Full Legal Name of Selling Securityholder
 
 
 

 
(b) 
Full Legal Name of Registered Holder (holder of record) (if not the same as (a)
above) through which Registrable Securities are held:
 
 
 

 
-14-

 
 
(c) 
If you are not a natural person, full Legal Name of Natural Control Person
(which means a natural person who directly or indirectly alone or with others
has power to vote or dispose of the securities covered by this Questionnaire):
 
 
 

 
2. Address for Notices to Selling Securityholder:
 
 
 
 
Telephone:                                                                  
Fax: 
Email: 
Contact Person: 

 
 
 
 
-15-

 
 
3. Broker-Dealer Status:
 
(a) 
Are you a broker-dealer?
 
Yes ☐                      
No ☐
 
(b) 
If “yes” to Section 3(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?
 
Yes ☐                      
No ☐
 
Note: 
If “no” to Section 3(b), the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.
 
(c) 
Are you an affiliate of a broker-dealer?
 
Yes ☐                      
No ☐
 
(d) 
If you are an affiliate of a broker-dealer, do you certify that you purchased
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?
 
Yes ☐                      
No ☐
 
Note: 
If “no” to Section 3(d), the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.
 
4.       
Beneficial Ownership of Securities of the Company Owned by the Selling
Securityholder:
 
Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company.
 
(a) 
Please list the type (common stock, warrants, etc.) and amount of all securities
of the Company (including any Registrable Securities) beneficially owned1 by the
Selling Securityholder:
 
5.       
Relationships with the Company:
 
Except as set forth below, neither you nor (if you are a natural person) any
member of your immediate family, nor (if you are not a natural person) any of
your affiliates2, officers, directors or principal equity holders (owners of 5%
of more of the equity securities of the undersigned) has held any position or
office or has had any other material relationship with the Company (or its
predecessors or affiliates) during the past three years.
 
State any exceptions here:
 
1 Beneficially Owned:  A “beneficial owner” of a security includes any person
who, directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise has or shares (i) voting power, including the power to
direct the voting of such security, or (ii) investment power, including the
power to dispose of, or direct the disposition of, such security.  In addition,
a person is deemed to have “beneficial ownership” of a security of which such
person has the right to acquire beneficial ownership at any time within 60 days,
including, but not limited to, any right to acquire such security: (i) through
the exercise of any option, warrant or right, (ii) through the conversion of any
security or (iii) pursuant to the power to revoke, or the automatic termination
of, a trust, discretionary account or similar arrangement.
 
It is possible that a security may have more than one “beneficial owner,” such
as a trust, with two co-trustees sharing voting power, and the settlor or
another third party having investment power, in which case each of the three
would be the “beneficial owner” of the securities in the trust.  The power to
vote or direct the voting, or to invest or dispose of, or direct the investment
or disposition of, a security may be indirect and arise from legal, economic,
contractual or other rights, and the determination of beneficial ownership
depends upon who ultimately possesses or shares the power to direct the voting
or the disposition of the security.
 
The final determination of the existence of beneficial ownership depends upon
the facts of each case.  You may, if you believe the facts warrant it, disclaim
beneficial ownership of securities that might otherwise be considered
“beneficially owned” by you.
2 
Affiliate:  An “affiliate” is a company or person that directly, or indirectly
through one or more intermediaries, controls you, or is controlled by you, or is
under common control with you.
 
-16-

 
 
The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.
 
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus and any amendments or supplements thereto.
 
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Selling Securityholder Notice and Questionnaire to be executed and delivered
either in person or by its duly authorized agent.
 
BENEFICIAL OWNER (individual)  BENEFICIAL OWNER (entity)
 
 
Signature                                                                            
Name of Entity
 
 
Print
Name                                                                            
Signature
 
 
Print Name:                                                           
Signature (if Joint Tenants or Tenants in Common)
Title:                                                           
 
 
 
PLEASE E-MAIL OR FAX A COPY OF THE COMPLETED AND EXECUTED SELLING SECURITYHOLDER
NOTICE AND QUESTIONNAIRE, AND RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:
 
 
Disclosure Law Group
600 West Broadway, Suite 700
San Diego, CA 92101
Attention: Daniel W. Rumsey
Facsimile: 619-330-2101
Email: drumsey@disclosurelawgroup.com
 
 
 
-17-
